519 F.3d 730 (2007)
UNITED STATES of America, Appellee
v.
Mohammed Ahmed KATTARIA, Appellant.
No. 06-3903.
United States Court of Appeals, Eighth Circuit.
December 7, 2007.
Shana G. Buchanan, argued, Gary R. Bryant-Wolf, on the brief, Minneapolis, MN, for appellant.
Thomas M. Hollenhorst, AUSA, argued, Minneapolis, MN, for appellee.

ORDER
Appellant's petition for rehearing en banc has been considered by the Court and is granted. The opinion and judgment of this Court filed on October 5, 2007, are vacated.
The argument date will be fixed by a later order of this court on a date yet to be determined during the week of April 14-18, 2008.
Counsel are directed to file within seven days of the date of this order 30 additional copies of any briefs previously filed in this appeal.